•            •             •  
   •         •         •





MEMORANDUM OPINION

No. 04-08-00478-CV

Roberto RODRIGUEZ,
Appellant

v.

Rosa NILLO, Individually, and as the Independent Executrix of the Estate of Joseph Nillo,
Appellee

From the 293rd Judicial District Court, Maverick County, Texas
Trial Court No. 97-07-14620-CV
Honorable Cynthia L. Muniz, Judge Presiding

PER CURIAM
 
Sitting:            Phylis J. Speedlin, Justice
                        Rebecca Simmons, Justice
                        Steven C. Hilbig, Justice

Delivered and Filed:   October 22, 2008

DISMISSED FOR WANT OF PROSECUTION
            When appellant filed this appeal, he was required to pay a $175.00 filing fee.  Appellant,
however, did not pay the required filing fee; accordingly, the clerk of this court notified appellant
by letter of the deficiency and advised him the fee was due by July 28, 2008.  On September 17,
2008, when the fee remained unpaid, this court ordered that appellant, not later than October 2, 2008,
either: (1) pay the applicable filing fee; or (2) provide written proof to this court that he is excused
by statute or the Texas Rules of Appellate Procedure from paying the fee. See Tex. R. App. P. 5;
20.1. The court advised appellant that if he failed to respond satisfactorily within the time ordered,
the appeal would be dismissed. See Tex. R. App. P. 42.3.
            To date, appellant has neither paid the filing fee nor responded to our order. We therefore
order this appeal dismissed for want of prosecution. We further order appellant to bear all costs of
this appeal.

                                                                                                PER CURIAM